     Case: 1:19-cv-07859 Document #: 31 Filed: 03/12/20 Page 1 of 1 PageID #:113

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

George Moore
                               Plaintiff,
v.                                                  Case No.: 1:19−cv−07859
                                                    Honorable Ronald A. Guzman
Switch Energy, LLC
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 12, 2020:


        MINUTE entry before the Honorable Ronald A. Guzman: Pursuant to the parties'
stipulation of dismissal [30], this case is dismissed with prejudice, pursuant to
Fed.R.Civ.P. 41(a)(1)(A)(ii). Any pending motions or schedules in this case are stricken
as moot. Civil case terminated. Mailed notice(is, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
